    Case 1:20-cv-00075-MMB Document 14           Filed 07/22/20   Page 1 of 4



       UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

FORMER EMPLOYEES OF AT&T                     )
SERVICES, INC.                               )
                                             )
                   Plaintiff,                )
                                             )
             v.                              )           Court No. 20-75
                                             )
                                             )
UNITED STATES SECRETARY                      )
OF LABOR                                     )
                                             )
                   Defendant.                )

                                 ANSWER

      The Clerk of the Court has deemed the March 17, 2020 correspondence

to the Court from Charles Daniels (plaintiff’s representative), President of the

Communications Workers of America Local 4123, Pontiac, Michigan,

challenging the Department of Labor’s (Labor) Negative Determination on its

Petition for Certification of Group Eligibility for Worker Adjustment

Assistance in Kalamazoo, Michigan (TA-W-94,578); Appleton, Wisconsin

(TA-W-94,578A); Indianapolis, Indiana (TA-W-94,578B); Syracuse, New

York (TA-W-94,578C); and Meridian, Connecticut (TA-W-94,578D), issued on

July 1, 2019, ECF No. 1 at 16-24, and corresponding negative determination on

reconsideration, issued on January 21, 2020, ECF No. 1 at 10-15, as the filing


                                      1
    Case 1:20-cv-00075-MMB Document 14           Filed 07/22/20   Page 2 of 4



of a summons and complaint on behalf of a union representing employees of

AT&T Services, Inc, ECF No. 4. The Clerk of the Court caused plaintiffs’

letter to be served upon the United States on April 22, 2020, and stated that

the Government would have 60 days from this date in which to file an

answer. The Government moved for an extension to file its answer, ECF No. 7,

and the Court granted our motion, ECF No. 8.

      Accordingly, pursuant to Rule 12(a)(l )(A) of the Rules of the

United States Court of International Trade, and the Court’s June 19, 2020

order, defendant, the United States Secretary of Labor, admits, denies, and

avers as follows concerning plaintiffs’ March 17, 2020 letter:

      1.     The first sentence of plaintiff’s complaint states that plaintiffs’

representative is the President of the Communications Workers of America

Local 4123, to which no answer is required.

      2.     The second sentence of plaintiffs’ complaint states that

plaintiffs’ representative is writing to appeal the negative determination on

Petition No. TA-W-94,578, to which no answer is required. The second

sentence of plaintiffs’ complaint also states that plaintiffs attach six

documents, to which no answer is required.




                                        2
    Case 1:20-cv-00075-MMB Document 14             Filed 07/22/20   Page 3 of 4



      3.       The third sentence of plaintiffs’ complaint states that if there is

more information necessary for the filing please advise, to which no answer

is required.

      4.       The fourth sentence of plaintiffs’ complaint provides the

telephone number and email address at which plaintiffs’ representative can

be reached, to which no answer is required.

      5.       The fifth sentence of plaintiffs’ complaint thanks the Court, to

which no answer is required.

      6.       Denies each and every allegation not previously admitted or

otherwise qualified except to the extent supported by the administrative

record.

      7.       Denies that plaintiffs are entitled to any relief whatsoever.

      WHEREFORE, defendant requests that the Court enter judgment in

its favor, order that the complaint be dismissed, and grant defendant such

other and further relief as the Court may deem just and proper.

                                             Respectfully submitted,

                                             ETHAN P. DAVIS
                                             Assistant Attorney General

                                             JEANNE E. DAVIDSON
                                             Director

                                             /s/ Claudia Burke
                                             CLAUDIA BURKE
                                         3
   Case 1:20-cv-00075-MMB Document 14     Filed 07/22/20   Page 4 of 4



                                    Assistant Director
OF COUNSEL:
                                    /s/ Ashley Akers
TECLA A. MURPHY                     ASHLEY AKERS
Attorney Advisor                    Trial Attorney
Employment and Training Legal       Commercial Litigation Branch
Services                            Civil Division
Office of the Solicitor             Department of Justice
U.S. Department of Labor            P.O. Box 480
                                    Ben Franklin Station
                                    Washington, D.C. 20044
                                    Tel: 202-353-0521
                                    Fax: 202-307-0972
                                    Ashley.akers@usdoj.gov

July 22, 2020                       Counsel for Defendant




                                4
